IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00101-CV
                               No. 10-15-00108-CV

                    IN THE INTEREST OF J.T., A CHILD
                                 AND
                   IN THE INTEREST OF M.K., A CHILD



                        From the 74th District Court
                         McLennan County, Texas
                 Trial Court Nos. 2013-2639-3 and 2013-154-3


                                     ORDER


      The above appeals are proceedings involving the Texas Department of Family

and Protective Services that ordered the termination of the parent-child relationship

between William K. and his children, J.T. and M.K. Nita Fanning was appointed by the

trial court to represent William K. on appeal and in each appeal has filed a motion to

withdraw and brief in support of her motion pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). This Court has not ruled on the pending
motions to withdraw. It has come to the attention of this Court that Nita Fanning has

passed away.

        Because William K. has the right to appointed counsel throughout his appeals to

this Court, these proceedings must be abated for the trial court to appoint new counsel

for William K. See In re M.V.G., 285 S.W.3d 573 (Tex. App.—Waco 2009, order), disp. on

merits, No. 10-09-00054-CV, 2010 Tex. App. LEXIS 1577 (Tex. App.—Waco Mar. 3, 2010,

no pet.). Therefore, we abate these appeals for the trial court to appoint new counsel to

represent William K. Because these are accelerated appeals, any hearing should be

conducted within fourteen days of this Order. Any orders signed by the trial court shall

be included in a supplemental clerk’s record. New appellate counsel will have fourteen

days after appointment by the trial court to advise this Court in writing of counsel’s

intent to adopt the motions to withdraw and briefs in support of the motions to

withdraw pursuant to Anders or to file a new brief on the merits with this Court in each

appeal. If counsel intends to file a new brief on the merits, because of the length of time

these appeals have been pending the brief must be filed within thirty days of counsel’s

appointment and motions for extension will be highly disfavored. See TEX. R. JUD.

ADMIN. 6.2(a).



                                             PER CURIAM




In the Interest of J.T. and M.K., Children                                           Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals abated
Order delivered and filed September 3, 2015




In the Interest of J.T. and M.K., Children    Page 3